DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1 and 11, the term “the location…” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “a location”.

For claims 5 and 15, the terms “the part” and “the initial boot-up sequence” lack sufficient antecedent basis in the claim. It is suggested it be amended to “an initial boot-up sequence”.

For claims 7 and 17, the term “the physical address” lack sufficient antecedent basis in the claim. It is suggested it be amended to “a physical address”.

For claims 9 and 19, the term “the logic address” lack sufficient antecedent basis in the claim. It is suggested it be amended to “the logical address”.

For claims 10 and 20, the term “the channel” lacks sufficient antecedent basis in the 
claim. It is suggested it be amended to “a channel”.

For claims 11 and 14, the term “the superblock” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the one superblock”.

For claim 12, the phrase “of a plurality of blocks the superblock” is syntactically incorrect and thus indefinite.

For claim 14, the term “the address of the block” lacks sufficient antecedent basis in the 
claim. It is suggested it be amended to “an address of the one block”.

For claim 16, the term “the replacement block” is indefinite because more than one replacement block is declared earlier and so it is unclear to which the claim refers to.

For claim 16, the term “the replacement block list” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “a replacement block list”.

Allowable Subject Matter
Claims 1-20 would be allowable if all 35 USC § 112 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
KANNO (US 2019/0129841 A1 A1) teaches superblocks in non-volatile dies but not the structures stored in volatile memory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114